DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filing on 2/15/2021.  Since the previous filing, no claims have been added, amended or cancelled.  Thus, claims 34-43 are pending in the application.
In regards to the previous 102 and 103 rejections, the arguments are unpersuasive and the rejections are maintained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 34, 35, 38 and 40-42 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Baker (US Patent No. 10,357,626).
In regards to claim 34, Baker teaches a kit for use with a respiratory mask having a face-engaging portion (title, abstract), the kit comprising: a liner including a body constructed from an absorbent material (column 4 line 63 - column 5 line 7), the body having an outer edge, an inner edge, and an opening bounded by the inner edge (outer perimeter 14, hole 16, column 2 line 62-63), the body having a first end and a second end (see Annotated Fig 2), the liner having a flap extending from each of the first and second ends (tabs 18, column 2 line 65 - column 3 line 1), and a strap separate from the liner and arranged to engage the flaps to releasably tether the liner to the respiratory mask (hook on liner may attach to a hook receiving portion along the mask, column 3 line 60-61, receiving portion may be a loop of material).

    PNG
    media_image1.png
    450
    615
    media_image1.png
    Greyscale

Annotated Fig 2
In regards to claim 35, Baker teaches the kit of claim 34 and Baker further teaches wherein the strap includes an elastic band (column 3 line 61-62).
In regards to claim 38, Baker teaches the kit of claim 34 and Baker further teaches wherein the flaps are curved (tabs 18 may be circle or oval shaped, column 3 line 7-9).
In regards to claim 40, Baker teaches the kit of claim 34 and Baker further teaches wherein the flaps are devoid of affixing material for securing the liner to the mask (tabs may not include any attachment means, column 4 line 1-3).
In regards to claim 41, Baker teaches the kit of claim 34 and Baker further teaches wherein a perimeter of the outer edge is larger than a perimeter of the face-engaging portion of the respiratory mask for forming an extending portion of the body (perimeter sized to minimize visual obstruction while accommodating facial movement of patient and adjustment of liner, 
In regards to claim 42, Baker teaches the kit of claim 41 and Baker further teaches wherein the extending portion is a baffle for regulating the flow of air away from the face-engaging portion (liner improves seal of mask therefore it regulates air that passes between the mask and the skin, column 6 line 14-15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker (US Patent No. 10,357, 626).
In regards to claim 36, Baker teaches the kit of claim 34 and Baker further teaches wherein each flap has a length that is between about 20% to 50% of a length from the opening to the first end or from the opening to the second end (see Annotated Fig 2).
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). A visual evaluation of the relevant figure (as seen below) indicates a length that meets the limitations of the instant claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the flaps of Baker sufficient length so as to allow them to be easily and securely attached to the mask.


Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). A visual evaluation of the relevant figure (as seen below) indicates a length that meets the limitations of the instant claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the flaps of Baker sufficient length so as to allow them to be easily and securely attached to the mask.
Claims 39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker (US Patent No. 10,357,626) in view of Davidson (US Patent Publication No. 2012/0204881).
In regards to claim 39, Baker teaches the kit of claim 34.
Baker does not teach wherein the flaps are formed as a reverse curve departing from a curved trajectory of the outer edge at the first and second ends of the liner.
However, Davidson teaches wherein the flaps (attachment portions 205 and 207) are formed as a reverse curve departing from a curved trajectory of the outer edge at the first and second ends of the liner (see Annotated Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Baker with flaps formed as a reverse curve departing from a curved trajectory of the outer edge at the first and second ends of the liner as taught by Davidson as this spline shape would result in a smoother edge, making it more comfortable for the user and less inclined to tear at a sharp corner.

    PNG
    media_image2.png
    761
    444
    media_image2.png
    Greyscale

Annotated Fig 5



Baker does not teach wherein the flaps are aligned with the opening alone a longitudinal axis of the body.
However, Davidson teaches wherein the flaps are aligned with the opening along a longitudinal axis of the body (see Annotated Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker such that the flaps are aligned with the opening along a longitudinal axis of the body as taught by Davidson as this configuration would allow the flaps to be connected to exterior component of the mask while avoiding interference with and by the straps of the mask.
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.  
In regards to the arguments concerning independent claim 34, these arguments are not persuasive.  Baker describes a hook on the liner that interfaces with a hook receiving portion on the mask.  Such a hook receiving portion is in described as a “loop of material such as elastic or string that engages a hook” (Baker: column 3 line 61-62).  This provides a structure for any such “hook receiving portion” described in the reference and therefore may be assigned to any said portion whether it be on the liner or on the mask.
In regards to the arguments concerning dependent claims 35-43, these arguments concern these claims dependency on claim 34 and are addressed in the response above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785